DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/17/2021 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 103 rejection previously set forth in the non-final office action.
Allowable Subject Matter
Claims 1-2, and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding the protrusion part with a narrowing region separation width to a vehicle body that becomes narrower in a direction rear of the vehicle so that a flow rate of the wind between the protrusion part and the body is faster than and attracts the wind towards the outer side of the protrusion part. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Independent claim 10 is allowed for the same reasons as claim 1. The dependent claims are allowed for the reasons concerning the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483